DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .’
2.     This Office Action is responsive to the Applicant’s Amendment filed on 12/18/2020.
3.     Paragraphs [0067], [0074], [0145] and [0161] of the specification have been amended and included in the Amendment. Based on the amended paragraphs, the objection to the specification is withdrawn.
4.    Figures 10 and 12 of the specification have been amended and included in the Amendment. Based on the amended figures, the objection of the drawing is withdrawn.

Allowable Subject Matter 
5.    Claims 1-17 are allowed.
6.    The following is a statement of reason for indication of allowable subject matter, as indicated in the previous Office Action (Quayle) dated 10/20/2020.
         Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “determining, after the program operation on the first memory cell has been performed, whether a threshold voltage of a second memory cell coupled to a same bit line to which the first memory cell is coupled to a word line adjacent to the selected word line corresponds to an erased iostatus; and applying to the first memory cell, when the threshold voltage of the second memory cell corresponds to the erased status, an additional program voltage higher by a preset voltage than a program voltage last applied during the program operation”, and a combination of other limitations thereof as claimed in the claim. Claims 2-7 depend on claim 1.   
            Regarding independent claim 8, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed 
            Regarding independent claim 15, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “an additional program operation controller configured to determine, based on the normal program complete information, additional program cells that are memory cells on which an additional program operation is to be performed when a threshold voltage of a second memory cell coupled to a same bit line to which the first memory cell is coupled corresponds to an erased status, and provide an additional program command for performing an additional program operation on the additional program iocells”, and a combination of other limitations thereof as claimed in the claim. Claims 16-17 depend on claim 15.                                   
7.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827